Citation Nr: 0807319	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-27 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1958.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The issue of entitlement to service connection for migraine 
headaches is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show that a 
depressive disorder has ever been diagnosed.


CONCLUSION OF LAW

A depressive disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's depressive disorder claim, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in July 2004 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. 


Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's VA 
medical treatment records have been obtained.  The veteran's 
service medical records are unavailable and are presumed 
destroyed in a fire at the National Personnel Records Center.  
The United States Court of Appeals for Veterans Claims has 
held that, where the service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The Board is satisfied that the evidence of 
record shows that VA has made every effort to secure any 
additional service records for the veteran and has notified 
him of the records which are unavailable.

VA examinations have not been accorded the veteran with 
respect to his depressive disorder claim, because there is no 
evidence that the veteran has ever been treated for a 
psychiatric disorder of any kind.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, 


lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

There is no medical evidence of record that the veteran has 
ever had complaints, symptoms, or diagnoses of a psychiatric 
disorder.

The medical evidence of record does not show that a 
depressive disorder has ever been diagnosed.  The medical 
evidence of record does not even include a single psychiatric 
complaint by the veteran.   The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  As the medical evidence of 
record does not show that a depressive disorder has ever been 
diagnosed, service connection for a depressive disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that a depressive disorder has ever been 
diagnosed, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a depressive disorder is denied.



REMAND

The veteran seeks service connection for migraine headaches.  
In a September 2005 VA outpatient neurology report, the 
veteran complained of migraine headaches since 1956.  After 
physical examination, the assessment was migraine headaches.  
The veteran's statement that he had experienced migraine 
headaches since 1956 includes a period of time which would 
cover active military service.

In addition, in a January 2005 statement, the veteran's 
spouse reported that the veteran told her that he experienced 
headaches shortly after they were married in April 1958.  
Although these statements are not competent to establish a 
diagnosis or the etiology of the veteran's migraine 
headaches, her statements are competent evidence as to what 
she observed.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay statements are competent to prove that a claimant 
exhibited certain features or symptoms of an injury or 
illness during service).  Accordingly, there is evidence that 
the veteran may have experienced symptoms consistent with 
migraine headache soon after separation from military 
service.  While there is no medical evidence of record that 
the veteran experienced migraine headaches during military 
service, as noted above the veteran's service medical records 
are unavailable for review due to a fire at the National 
Personnel Records Center.  VA has a heightened duty to assist 
in such cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any headache disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make 


3.	this determination must be ordered.  
Thereafter, based upon review of the 
evidence of record, the examiner must 
provide an opinion as to whether any 
headache disorder found is related to 
the veteran's period of military 
service.  If such a determination 
cannot be made without resort to 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


